180 S.W.3d 23 (2005)
Maurice ABARR, Respondent,
v.
TRUMP AGENCY, INC. and Charles N. Trump, Appellants,
Farmers Bank of Northern Missouri, NA, Defendant.
No. WD 64995.
Missouri Court of Appeals, Western District.
December 20, 2005.
Drew Foster Davis, Cameron, MO, arguing on behalf of appellant.
Robert Edward Sundell, Maryville, MO, arguing on behalf of respondent.
Before ROBERT G. ULRICH, PATRICIA A. BRECKENRIDGE, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Appellants Charles N. Trump and Trump Agency, Inc. appeal the trial court's judgment in favor of Maurice Abarr on his petition to impose a resulting trust on forty acres of real property. Trump contends that the trial court erred in declaring Abarr to be the fee simple owner of the entire property.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).